EXHIBIT 10.2




SECURED NOTE

BETWEEN

SITESTAR CORPORATION

AND

CLINTON J. SALLEE AND FREDERICK T. MANLUNAS







THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.




SITESTAR CORPORATION

SECURED NOTE




$766,659




December 4, 2002




        

FOR VALUE RECEIVED, the undersigned, Sitestar Corporation, a Nevada corporation
(the “Company”), hereby promises to pay to the order of Clinton J. Sallee and
Frederick T. Manlunas, or their assigns (collectively the “Noteholder”), in
lawful money of the United States of America, and in immediately payable funds,
the principal sum of $766,659. The principal hereof, with no accrued interest
thereon, shall be due and payable in equal monthly installments of $33,333 each,
beginning on the day after the Closing, as defined in the Redemption Agreement
by and among the Noteholder and the Company of even date herewith (the
“Redemption Agreement”), and continuing for 22 consecutive months thereafter.
Payment of all amounts due hereunder shall be made at the address of the
Noteholder provided for in Section 4 of this Agreement.




        

This Note is part of the redemption of shares of common stock of the Company
pursuant to the Redemption Agreement.  Noteholder has agreed to accept this Note
from the Company for the redemption of 32,483,346 shares of common stock of the
Company (the “Redeemed Shares”).  Noteholder’s agreement to accept the Note is
conditioned upon Noteholder’s receiving a pledge and security interest from the
Company in the Redeemed Shares (the “Pledge and Irrevocable Proxy Security
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Redemption Agreement.




10

--------------------------------------------------------------------------------




THE PROVISIONS OF THE REDEMPTION AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE.




To secure payment of the Notes, the Company has executed and delivered a UCC-1
Financing Statement and a Pledge and Irrevocable Proxy Security Agreement
encumbering all of the Redeemed Shares of the Company (the “Pledged
Securities”). Such security is pursuant to the Pledge and Irrevocable Proxy
Security Agreement of even date herewith among the Company, and the holders of
the Note. THE PROVISIONS OF THE PLEDGE AND IRREVOCABLE PROXY SECURITY AGREEMENT
ARE INCORPORATED HEREIN BY REFERENCE.




        

1.

EXERCISE OF RIGHTS UNDER THE PLEDGE AND IRREVOCABLE PROXY SECURITY AGREEMENT.
 In the event a Noteholder declares a default pursuant to Section 4 hereof and
exercises its rights under the Pledge and Irrevocable Proxy Security Agreement
with respect to any of the Pledged Securities secured thereby, the assets shall
be valued at 50% of the appraised fair market value on the date of the
applicable foreclosure. In the event a Noteholder declares a default pursuant to
Section 4 hereof, such Noteholder shall, in addition to all rights and remedies
set forth herein, have all rights and remedies set forth in the Security
Agreement.




        

2.

LIFE INSURANCE. The Company shall take out a term life insurance on the life of
Frank Erhartic, Jr. immediately after Closing with a face value of $750,000 for
the term of the Note at the Company’s expense.  The Company shall assign to
Noteholder the proceeds of such policy in an amount sufficient to satisfy all
amounts due under the Note to the Shareholder.




        

3.

DEFAULT. The occurrence of any one of the following events shall constitute an
Event of Default:




               

(a)

The non-payment, when due, of any principal or interest pursuant to this Note;




               

(b)

The material breach of any representation or warranty in this Note or in the
Pledge and Irrevocable Proxy Security Agreement.  In the event the Noteholder
becomes aware of a breach of this Section 3(b), the Noteholder shall notify the
Company in writing of such breach and the Company shall have 10 days notice to
effect a cure of such breach;




               

(c)

The material breach of any covenant or undertaking in this Note or in the Pledge
and Irrevocable Proxy Security Agreement, not otherwise provided for in this
Section 3. In the event the Noteholder becomes aware of a breach of this Section
3(c), the Noteholder shall notify the Company in writing of such breach and the
Company shall have 10 days notice to effect a cure of such breach;




               

(d)

A default shall occur in the payment when due (subject to any applicable grace
period), whether by acceleration or otherwise, of any indebtedness of the
Company or an event of default or similar event shall occur with respect to such
indebtedness, if the effect of such default or event (subject to any required
notice and any applicable grace period) would be to accelerate the maturity of
any such indebtedness or to permit the holder or holders of such indebtedness to
cause such indebtedness to become due and payable prior to its express maturity;




11

--------------------------------------------------------------------------------




               

(e)

The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment or debt,
receivership, dissolution, or liquidation law or statute or any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or




               

(f)

The commencement against the Company of any proceeding relating to the Company
under any bankruptcy, reorganization, arrangement, insolvency, adjustment of
debt, receivership, dissolution or liquidation law or statute or any
jurisdiction, whether now or hereafter in effect, provided, however, that the
commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 30 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 30 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.




        

Upon the occurrence of any Event of Default, the Noteholder shall have all the
rights and remedies as outlined in the Pledge and Irrevocable Proxy Security
Agreement and may, by written notice to the Company, (a) declare all or any
portion of the unpaid principal amount due to Noteholder immediately due and
payable, and (b) foreclose upon the UCC-1 financing statement in accordance with
the Pledge and Irrevocable Proxy Security Agreement. In addition, Noteholder
shall retain possession of the Redeemed Shares until payment is received for
such shares, but Noteholder shall turn the Redeemed Shares over to the Company
provided that the Parties agree on a schedule for return.  The Note shall bear a
penalty of $100 per day for any late payment.




        

4.

NOTICES. Any notice, request, instruction, or other document required by the
terms of this Note, or deemed by any of the Parties hereto to be desirable, to
be given to any other party hereto shall be in writing and shall be given by
personal delivery, overnight delivery, or mailed by registered or certified
mail, postage prepaid, with return receipt requested, to the addresses of the
Parties as follows:




(i)

To:

“Company”

Sitestar Corporation

7109 Timberlake Road

Lynchburg, VA  24502




(ii)

To:

“Noteholder”

Clinton J. Sallee and Frederick Manlunas

15303 Ventura Boulevard, Suite 1510

Sherman Oaks, CA  91403




12

--------------------------------------------------------------------------------




(iii)

With Copy To:

Oswald & Yap




16148 Sand Canyon Avenue

Irvine, CA  92618

Fax: (949) 788-8980

Attn: Lynne Bolduc, Esq.




The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, said notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient.  If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal.




        

5.

CONSENT TO JURISDICTION AND SERVICE OF PROCESS. The Company consents to the
jurisdiction of any court of the State of California and of any federal court
located in California. The Company waives personal service of any summons,
complaint or other process in connection with any such action or proceeding and
agrees that service thereof may be made, as the Noteholder may elect, by
certified mail directed to the Company, or, in the alternative, in any other
form or manner permitted by law. Orange County, California shall be proper
venue.




        

6.

GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY THEREIN, WITHOUT GIVING EFFECT TO THE RULES AND
CONFLICTS OF LAW.




         

7.

ATTORNEYS’ FEES. In the event the Noteholder or any assignee thereof shall refer
this Note to an attorney for collection, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting collection hereunder, including
reasonable attorney’s fees, whether or not suit is instituted.




        

8.

CONFORMITY WITH LAW. It is the intention of the Company and of the Noteholder to
conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usuary and
similar laws that are contract for, chargeable or receivable under or in respect
of this Note, shall under no circumstances exceed the maximum amount of interest
permitted by such laws, and any excess, whether occasioned by acceleration or
maturity of this Note or otherwise, shall be canceled automatically, and if
theretofore paid, shall be either refunded to the Company or credited on the
principal amount of this Note.




[SIGNATURE PAGE FOLLOWS]




13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Note to be executed and
entered into as of the date first above written.




“Company”




SITESTAR CORPORATION,

a Nevada corporation










  /s/ Frank Erhartic, Jr.






BY:

Frank Erhartic, Jr.

ITS:

President







“Noteholder”










  /s/ Clinton J. Sallee.



  /s/ Frederick T. Manlunas








Clinton J. Sallee, an individual

Frederick T. Manlunas, an individual




14

--------------------------------------------------------------------------------


